Opinion,
Mr. Justice Clark:
It is conceded that at the date of the obligation in suit, Eugene L. Shafer was a teacher in the Moravian school at Nazareth, known as Nazareth Hall, of which Rev. Eugene Leibert was the principal. Shafer’s wife was a daughter of Comenius Senseman, the obligor, who was at the time a widower, and had in contemplation a second marriage with a certain Mrs. Knauss. Mrs. Shafer, with her husband, lived at home with her father. The effusive character of the courtship, and the contemplated marriage of the father were exceedingly distasteful to Mr. and Mrs. Shafer, and, on that account, they were making arrangements to remove from Nazareth to Bethlehem, where Shafer had succeeded in being elected the superintendent of the Moravian parochial schools. It was at this particular juncture in the affairs of the family, on March 29, 1875, the obligation in suit was given, in the form following:
Nazareth, March 29,1875.
Six months after the date when Eugene L. Shafer loses his situation as teacher at N azareth Hall, I promise to pay to said Eugene L. Shafer the sum of three thousand dollars, without defalcation for value received. Provided that the said Eugene L. Shafer loses said situation at any time after the date of this note and previous to the date of my second marriage. In the event of the decease of my daughter, Jennie Shafer, before the *316said Eugene L. Shafer loses said situation this note shall be null and void. Witness my hand and seal.
Witness present, C. Senseman. [l. s.]
Solomon Shaker. .
On June 29, 1876, Shafer resigned his situation at Nazareth Hall, where he was receiving $800 per year, and accepted a position at Bethlehem, at a salary of $900; and on July 11th following, Senseman was re-married. In the month of December, 1887, Senseman died, and on June 12,1888, Shafer brought this suit to recover the amount specified in the bond, claiming that, by his resignation under the circumstances, he' lost his situation at Nazareth Hall, withih the meaning and according to the conditions of the bond. The obligation is certainly unique and original in its provisions, but it contains no words pertaining to art or trade, being written in plain and popular language; and, as the facts and circumstances attending its execution and delivery are wholly undisputed, we can see no force in the suggestion that the interpretation was for the jury. The case turns upon the true and proper construction of the obligation in suit, taken as a whole, in the light of the admitted facts and circumstances under which it was executed. The construction in such case is a question of- law with which the jury has nothing to do.
The object of interpretation and construction is, if there be any uncertainty as to the meaning of a contract, to find the intention of the parties. If the contract is clear and unambiguous .there is no room for construction. The parties, in the absence of fraud, accident or mistake, are bound according to the plain words of the contract.
It is contended, however, on the part of the plaintiff in error that in the expression “loses his situation,” etc., the word “ loses ” is capable of a variety of shades of meaning; that whether Shafer abandoned the situation voluntarily or involuntarily, he may, in some sense of the word, be said to have lost it. But on a careful study of the various definitions of the word, as found in Webster’s Unabridged dictionary, it will be found that every use of the word implies an inability to retain, or to recover, or an involuntary deprivation of, the thing which is said to be lost. In the ordinary and common sense of the word, no man can be said to have lost a situation, which he, of *317Ms own motion and without any reasonably compelling cause, resigns, and the duties of which, of his own free will, he refuses longer to discharge. Mr. Shafer might have lost his situation, perhaps, from sickness or personal injury, by the failure of the principal to re-appoint him, or by his discharge to make way for another, or by the insolvency of his employer, or the destruction of the buildings by fire; but he certainly did not lose his situation when he voluntarily resigned and abandoned it to take another, which, under the circumstances, he preferred.
If, however, we take into consideration the entire instrument, and read it as a whole, in the light of the subject matter, taking into view also the situation of the parties, and the circumstances under which the bond was executed, as to which there is no dispute, the manifest purpose of the parties will be found to be in accordance with the plain expression and meaning of the paper.
Comenius Senseman, as we have said, was a widower; his daughter was his only child, and she and her husband lived' with him. They were dissatisfied with Senseman’s courtship of Mrs. Knauss and with the prospect of his re-marriage, and were about to leave the father’s home and remove to Bethlehem. Shafer, however, was induced to decline the superintendency at Bethlehem, and in consideration thereof Senseman executed the bond, as an indemnity in a fixed sum to Shafer against the loss of his situation at Nazareth from airy cause whatever. The inducement to Senseman undoubtedly was that he might enjoy the society, and have the assistance of his daughter and her husband in his own house, until such time as he might contract a new marriage, when the purpose of having his daughter with him would be supplied by his wife ; hence it is provided that the three thousand dollars was not to be paid unless the situation at Nazareth Hall was lost in the lifetime of Shafer’s wife, and before his re-marriage. We take it that the paper means just what it says, and the parties should be bound accordingly. There is no allegation of fraud or mistake, and there is no occasion therefore for the introduction of parol evidence to the effect that it was intended to mean something else. Senseman wrote the bond himself: it is certainly written largely in his own interest; it was just such an arrangement as it suited *318him to make : the meaning and purpose of the paper is simple and obvious, and we are not at liberty to add to, alter or amend it, so as to change the rights and responsibilities of the parties under it.
It is perfectly plain that Senseman did not bind himself in this bond not to re-marry, or fix the amount of the bond as a penalty, in the event of his re-marriage. If he so agreed and gave any paper to Shafer to that effect, as it is intimated in the testimony he did, it has not been exhibited in this case. On the contrary, it seems clear that a re-marriage was in contemplation, for the occurrence of that event is expressly referred to, and the effect of it upon the bond in suit provided for. The express provision of the bond is that its obligation shall cease and determine at the re-marriage of Senseman, if the event upon which the bond was payable did not before that time occur. How such a bond could be supposed to operate in restraint of marriage it is difficult to see : for without notice to Shafer, and before his resignation or discharge, the decedent had it in his power, by re-marriage, to render the bond of no effect. It is highly improbable, perhaps, that a man might be so influenced, excepting under circumstances otherwise highly favoring the project, but it is sufficient for our present purpose that the existence of the bond was an inducement to, rather than a restraint upon, marriage.
The contract does not assume either that Shafer will certainly lose his situation, or that Senseman will contract a second marriage. The obligation of the bond is not absolute, it is conditional ; it is contingent upon Shafer’s loss of the situation at Nazareth Hall in the lifetime of his wife, and before Senseman’s re-marriage, and there is nothing in the bond to indicate that the happening of the latter event is to establish the former.
Notwithstanding the zeal and ability exhibited by the counsel for plaintiff in error in the preparation and argument of this case, we are unable to read this bond otherwise than according to its plain letter, and reading it just as it is written, the plaintiff has no case.
Judgment affirmed.